Exhibit 13 UNIVERSAL FOREST PRODUCTS, INC. FINANCIAL INFORMATION Table of Contents Selected Financial Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 3-23 Management's Annual Report on Internal Control Over Financial Reporting 24 Report of Independent Registered Public Accounting Firm 25 Report of Independent Registered Public Accounting Firm 26 Consolidated Balance Sheets as of December 29, 2012 and December 31, 2011 27-28 Consolidated Statements of Earnings and Comprehensive Income for the Years Ended December 29, 2012, December 31, 2011, and December 25, 2010 29 Consolidated Statements of Shareholders' Equity for the Years Ended December 29, 2012, December 31, 2011, and December 25, 2010 30-32 Consolidated Statements of Cash Flows for the Years Ended December 29, 2012, December 31, 2011, and December 25, 2010 33-34 Notes to Consolidated Financial Statements 35-60 Price Range of Common Stock and Dividends 60 Stock Performance Graph 61 Directors and Executive Officers 62 Shareholder Information 63 Table of Contents SELECTED FINANCIAL DATA (In thousands, except per share and statistics data) Consolidated Statement of Earnings Data Net sales $ Gross profit Earnings before income taxes Net earnings attributable to controlling interest Diluted earnings per share $ Dividends per share $ Consolidated Balance Sheet Data Working capital(1) $ Total assets Total debt and capital lease obligations Shareholders' equity Statistics Gross profit as a percentage of net sales % Net earnings attributable to controlling interest as a percentage of net sales % Return on beginning equity(2) % Current ratio Debt to equity ratio Book value per common share(3) $ Current assets less current liabilities. Net earnings attributable to controlling interest divided by beginning shareholders’ equity. Shareholders’ equity divided by common stock outstanding. 2 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED Universal Forest Products, Inc. (“the Company”) is a holding company that provides capital, management and administrative resources to subsidiaries that design, manufacture and market wood and wood-alternative products for building material retailers and wholesalers, engineered wood components, structural lumber and other products for the manufactured housing industry and the residential construction market, and specialty wood packaging and components and packing materials for various industries. The Company’s subsidiaries also provide framing services for the residential construction market anda variety ofproducts used for concrete construction. The Company's consumer products operations offer a large portfolio of outdoor living products, including wood composite decking, decorative balusters, post caps and plastic lattice. Its lawn and garden group offers an array of products, such as trellises and arches, to retailers nationwide. The Company is headquartered in Grand Rapids, Michigan, and its subsidiaries operate facilities throughout North America. For more about Universal Forest Products, Inc., go to www.ufpi.com. This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act, as amended, that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the markets we serve, the economy and the Company itself. Words like “anticipates,” “believes,” “confident,” “estimates,” “expects,” “forecasts,” “likely,” “plans,” “projects,” “should,” variations of such words, and similar expressions identify such forward-looking statements. These statements do not guarantee future performance and involve certain risks, uncertainties and assumptions that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. The Company does not undertake to update forward-looking statements to reflect facts, circumstances, events, or assumptions that occur after the date the forward-looking statements are made. Actual results could differ materially from those included in such forward-looking statements. Investors are cautioned that all forward-looking statements involve risks and uncertainty. Among the factors that could cause actual results to differ materially from forward-looking statements are the following: fluctuations in the price of lumber; adverse or unusual weather conditions; adverse economic conditions in the markets we serve; government regulations, particularly involving environmental and safety regulations; and our ability to make successful business acquisitions. Certain of these risk factors as well as other risk factors and additional information are included in the Company's reports on Form 10-K and 10-Q on file with the Securities and Exchange Commission. We are pleased to present this overview of 2012. OVERVIEW Our results for 2012 were impacted by the following: ● Our results for 2012 are comprised of a 52-week year compared to a 53-week year in 2011, adding one extra week of activity in 2011. This extra week added an additional $16 million in sales to 2011. An additional week of cost of goods sold and expenses in 2011 also impacted our results for 2012 compared to 2011. 3 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● Our sales increased 12% primarily due to an increase in lumber prices. See “Historical Lumber Prices”. Our unit sales increased in four of our five markets, including double digit increases in our residential construction, manufactured housing and industrial markets. Our sales to the retail building materials market declined by approximately 6% due to a loss of market share with one customer. ● National housing starts increased approximately 27% in the period of December 2011 through November of 2012 (our sales trail housing starts by about a month) compared to the same period of 2011, while our unit sales increased 18% in the residential construction market. Since the downturn in housing began, suppliers servicing this market have been challenged with significant excess capacity. Consequently, pricing pressure has been intense resulting in several years of operating losses for many industry participants. We have maintained our focus on profitability and cash flow by being selective in the business that we take. This has resulted in several right-sizing and plant closure actions whichhave caused us to sacrifice market share. ● Shipments of HUD code manufactured homes were up 8% in the period from January through November 2012, compared to the same period of 2011, which helped drive our 13% increase in unit sales to this market. We have maintained our share of the manufactured housing market in the core product lines we offer and our sales increase reflects greater market activity and an increase in market share of our recently acquired distribution business, which has added more product lines. ● We experienced a 10% increase in unit sales to our industrial customers due to share gains with existing customers and by adding new customers. ● The retail building materials market, which has been adversely impacted by a decline in consumer demand in prior years, experienced an early trend up in sales due, in part, to favorable weather. More recently, consumer spending and confidence appears to have softened. Our unit sales decreased due to the fact we lost market share with a major retail customer this year, primarily in product lines with lower gross margins. This decrease was offset to some extent by gaining share with other customers in a variety of other product lines. ● Our gross profit dollars increased by 13% comparing 2012 to 2011, which compares favorably to our 4% increase in unit sales. Our gross profit was primarily impacted by the following factors: ● During the first half of 2012 we benefited from selling into a rising lumber market for much of the period. Conversely, during the first half of 2011 we were adversely impacted by selling into a falling market for most of that period. See “Historical Lumber Prices” and “Impact of the Lumber Market on Our Operating Results” for additional information. ● In the first quarter of 2012 we experienced more favorable weather than we did in the first quarter of 2011, which was impacted by inclement weather in many areas of the country resulting in many lost production days. 4 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● We lost some market share with a major retail customer this year, primarily in product lines with lower gross margins. ● The favorable factors above were offset to some extent by pricing pressure in each of our markets. ● We had a net gain on the sale of property, plant and equipment totaling $8.0 million for the year. Total proceeds from the sale of these assets totaled $18.2 million. This net gain was reduced by approximately $1.1 million of impairment charges we recorded on property, plant, and equipment resulting from certain plant closure actions we had previously taken. ● We recorded a $2.3 million loss contingency for a Canadian anti-dumping duty. The Canadian government has imposed retroactive assessments for antidumping and countervailing duties tied to certain extruded aluminum products imported from China. While we continue to work with the government to clarify the applicability of these rules to our products, we recorded a charge in the third quarter for this matter. ● We recorded $3.2 million of loss reserves on certain notes receivable. ● We entered into a Note Purchase Agreement under which we issued senior notes in two tranches totaling $75 million. A portion of these proceeds were used to retire $40 million senior notes due in December 2012 while the balance of the proceeds were used to repay amounts owed under our revolving credit facility. ● In 2012, higher lumber prices have caused our investment in accounts receivable and inventory to increase substantially, mitigating the favorable impact on cash flow in the third and fourth quarters that we would typically experience from seasonality. HISTORICAL LUMBER PRICES The following table presents the Random Lengths framing lumber composite price. Random Lengths Composite Average $/MBF January $ $ $ February March April May June July August September October November December Annual average $ $ $ Annual percentage change % %) 5 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED In addition, a Southern Yellow Pine (“SYP”) composite price, which we prepare and use, is presented below. Sales of products produced using this species may comprise up to 50% of our sales volume. Random Lengths SYP Average $/MBF January $ $ $ February March April May June July August September October November December Annual average $ $ $ Annual percentage change % %) IMPACT OF THE LUMBER MARKET ON OUR OPERATING RESULTS We experience significant fluctuations in the cost of commodity lumber products from primary producers ("Lumber Market"). We generally price our products to pass lumber costs through to our customers so that our profitability is based on the value-added manufacturing, distribution, engineering, and other services we provide. As a result, our sales levels (and working capital requirements) are impacted by the lumber costs of our products. Lumber costs are a significant percentage of our cost of goods sold. Our gross margins are impacted by (1) the relative level of the Lumber Market (i.e. whether prices are higher or lower from comparative periods), and (2) the trend in the market price of lumber (i.e. whether the price of lumber is increasing or decreasing within a period or from period to period). Moreover, as explained below, our products are priced differently. Some of our products have fixed selling prices, while the selling prices of other products are indexed to the reported Lumber Market with a fixed dollar adder to cover conversion costs and profits. Consequently, the level and trend of the Lumber Market impact our products differently. Below is a general description of the primary ways in which our products are priced. 6 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED ● Products with fixed selling prices. These products include value-added products such as decking and fencing sold to retail building materials customers, as well as trusses, wall panels and other components sold to the residential construction market, and most industrial packaging products. Prices for these products are generally fixed at the time of the sales quotation for a specified period of time or are based upon a specific quantity. In order to maintain margins and reduce any exposure to adverse trends in the price of component lumber products, we attempt to lock in costswith our suppliers forthese sales commitments. Also, the time period and quantity limitations generally allow us to re-price our products for changes in lumber costs from our suppliers. ● Products with selling prices indexed to the reported Lumber Market with a fixed dollar "adder" to cover conversion costs and profits. These products primarily include treated lumber, remanufactured lumber, and trusses sold to the manufactured housing industry. For these products, we estimate the customers' needs and we carry anticipated levels of inventory. Because lumber costs are incurred in advance of final sale prices, subsequent increases or decreases in the market price of lumber impact our gross margins. For these products, our margins are exposed to changes in the trend of lumber prices. As a result of the decline in the housing market and our sales to residential and commercial builders, a greater percentage of our sales fall into this general pricing category. Consequently, we believe our profitability may be impacted to a much greater extent to changes in the trend of lumber prices. Changes in the trend of lumber prices have their greatest impact on the following products: ● Products with significant inventory levels with low turnover rates, whose selling prices are indexed to the Lumber Market. In other words, the longer the period of time these products remain in inventory, the greater the exposure to changes in the price of lumber. This would include treated lumber, which comprises approximately 15% of our total sales. This exposure is less significant with remanufactured lumber, trusses sold to the manufactured housing market, and other similar products, due to the higher rate of inventory turnover. We attempt to mitigate the risk associated with treated lumber through vendor consignment inventory programs. (Please refer to the “Risk Factors” section of our annual report on form 10-K, filed with the United States Securities and Exchange Commission.) ● Products with fixed selling prices sold under long-term supply arrangements, particularly those involving multi-family construction projects. We attempt to mitigate this risk through our purchasing practices by locking in costs. In addition to the impact of the Lumber Market trends on gross margins, changes in the level of the market cause fluctuations in gross margins when comparing operating results from period to period. This is explained in the following example, which assumes the price of lumber has increased from period one to period two, with no changes in the trend within each period. 7 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED Period 1 Period 2 Lumber cost $ $ Conversion cost 50 50 Product cost Adder 50 50 Sell price $ $ Gross margin % % As is apparent from the preceding example, the level of lumber prices does not impact our overall profits but does impact our margins. Gross margins are negatively impacted during periods of high lumber prices; conversely, we experience margin improvement when lumber prices are relatively low. BUSINESS COMBINATIONS AND ASSET PURCHASES See Notes to Consolidated Financial Statements, Note C, "Business Combinations." RESULTS OF OPERATIONS The following table presents, for the periods indicated, the components of our Consolidated Statements of Earnings as a percentage of net sales. Years Ended December 29, 2012 December 31, 2011 December 25, 2010 Net sales 100.0 % 100.0 % 100.0 % Cost of goods sold Gross profit Selling, general, and administrative expenses Loss contingency for Canadian anti-dumping duty - - Net loss (gain) on disposition of assets and other impairment and exit charges ) Earnings from operations Other expense, net Earnings before income taxes Income taxes Net earnings Less net earnings attributable to noncontrolling interest ) ) ) Net earnings attributable to controlling interest 1.2 % 0.2 % 0.9 % Note: Actual percentages are calculated and may not sum to total due to rounding. 8 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - CONTINUED GROSS SALES We design, manufacture and market wood and wood-alternative products for national home centers and other retailers, structural lumber and other products for the manufactured housing industry, engineered wood components for residential and commercial construction, and specialty wood packaging, components and packing materials for various industries. Our strategic long-term sales objectives include: ● Diversifying our end market sales mix by increasing sales of specialty wood packaging to industrial users, increasing our penetration of the concrete forming market, increasing our sales of engineered wood components for custom home, multi-family, military and light commercial construction, and increasing our market share with independent retailers. ● Expanding geographically in our core businesses, domestically and internationally. ● Increasing sales of "value-added" products, which primarily consist of fencing, decking, lattice, and other specialty products sold to the retail building materials market, specialty wood packaging, engineered wood components, and "wood alternative" products. Engineered wood components include roof trusses, wall panels, and floor systems. Wood alternative products consist primarily of composite wood and plastics. Although we consider the treatment of dimensional lumber with certain chemical preservatives a value-added process, treated lumber is not presently included in the value-added sales totals. ● Developing new products and expanding our product offering for existing customers. ● Maximizing unit sales growth while achieving return on investment goals. The following table presents, for the periods indicated, our gross sales (in thousands) and percentage change in gross sales by market classification. Years Ended Market Classification December 29, % Change December 31, % Change December 25, Retail Building Materials $ $ ) $ Industrial Manufactured Housing ) Residential Construction ) Commercial Construction and Concrete Forming Total Gross Sales ) Sales Allowances ) ) ) Total Net Sales $ $ ) $ 9 Table of Contents UNIVERSAL FOREST PRODUCTS, INC. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – CONTINUED The following table presents estimates, for the periods indicated, of our percentage change in gross sales which were attributable to changes in overall selling prices versus changes in units shipped. % Change in Sales in Selling Prices in Units 2012 versus 2011 12
